           Case 5:19-cv-05559-NC Document 1 Filed 09/04/19 Page 1 of 10



 1   P. Kristofer Strojnik, State Bar No. 242728
     pstrojnik@strojniklaw.com
 2   THE STROJNIK FIRM LLC
 3   A LIMITED LIABILITY COMPANY
     Esplanade Center III, Suite 700
 4   2415 East Camelback Road
 5   Phoenix, Arizona 85016
     602.510.9409 (tel.)
 6
     Attorneys for Plaintiff THERESA BROOKE
 7
 8                                 UNITED STATES DISTRICT COURT

 9                           NORTHERN DISTRICT OF CALIFORNIA
10
     THERESA BROOKE, a married woman
11   dealing with her sole and separate claim,       Case No:
12                           Plaintiff,              COMPLAINT FOR DAMAGES,
13                                                   DECLARLATORY RELIEF AND
                                                     INJUNCTIVE RELIEF FOR
14   vs.                                             VIOLATIONS OF AMERICANS
                                                     WITH DISABILITIES ACT AND
15
     AJU HOTEL SILICON VALLEY LLC, a                 UNRUH CIVIL RIGHTS ACT
16   Delaware limited liability company dba
     The Westin San Jose,
17                                                   (JURY TRIAL DEMANDED)
18                           Defendant.

19            Plaintiff alleges:
20                                            PARTIES
21            1.     Plaintiff Theresa Brooke is a married woman currently residing in Pinal
22   County, Arizona. Plaintiff is and, at all times relevant hereto, has been legally disabled,
23   confined to a wheel chair, and is therefore a member of a protected class under the
24   ADA, 42 U.S.C. § 12102(2), the regulations implementing the ADA set forth at 28 CFR
25   §§ 36.101 et seq., the California Unruh Civil Rights Act. Plaintiff ambulates with the
26   aid of a wheelchair due to the loss of a leg.
27            2.     Defendant, AJU Hotel Silicon Valley LLC, owns and/or operates and
28   does business as the hotel, The Westin San Jose located at 302 S. Market Street, San
       Case 5:19-cv-05559-NC Document 1 Filed 09/04/19 Page 2 of 10



 1   Jose, California 95113. Defendant’s hotel is a public accommodation pursuant to 42
 2   U.S.C. § 12181(7)(A), which offers public lodging services.
 3                                        INTRODUCTION
 4          3.     Plaintiff Theresa Brooke brings this action against Defendant, alleging
 5   violations of Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et
 6   seq., (the “ADA”) and its implementing regulations and the California Unruh Civil
 7   Rights Act (“Unruh”), California Civil Code §§51, 52.
 8          4.     Defendant operates a fancy hotel in downtown San Jose, California in the
 9   heart of Silicon Valley. Defendant offers four different Suites to prospective patrons.
10   The three most opulent Suites, however, are not made accessible and not available for
11   disabled Americans to rent. Defendant has violated the ADA three separate times. First,
12   Defendant does not allow disabled Americans to rent the Penthouse Suite, which is the
13   most opulent Suite available at the hotel and boasts over 900 square feet of living space.
14   Defendant also provides no comparable choices for disabled persons to the Penthouse
15   Suite. Second, Defendant does not allow disabled Americans to rent the Palm Suite,
16   which boasts over 700 square feet of living space, views unavailable in other rooms and
17   opulent finishes such as a marble bathroom. Third, Defendant does not allow disabled
18   Americans to rent the Saint Claire Suite, which is the third most opulent Suite at the
19   hotel. Defendant does not provide comparable choices to any of these three suites.
20   Instead, Defendant reserves only a basic “one-bedroom suite” for disabled persons.
21   Defendant has violated the ADA, and by extension Unruh, three separate times, and
22   therefore Plaintiff seeks damages for three separate Unruh violations.
23                                  JURISDICTION AND VENUE
24          5.     Jurisdiction in this Court is proper pursuant to 28 U.S.C. §§ 1331 and 42
25   U.S.C. § 12188. The Court has supplemental jurisdiction over the state law claims. 28
26   U.S.C. § 1367.
27          6.     Plaintiff’s claims asserted herein arose in this judicial district and
28   Defendant does substantial business in this judicial district.


                                               2
       Case 5:19-cv-05559-NC Document 1 Filed 09/04/19 Page 3 of 10



 1          7.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b) and (c)
 2   in that this is the judicial district in which a substantial part of the acts and omissions
 3   giving rise to the claims occurred.
 4                          ALLEGATIONS COMMON TO ALL COUNTS
 5          8.     Due to Plaintiff’s many special needs, she requires the use of lodging
 6   rooms that are accessible to her and have the standard accessibility features such as roll-
 7   in showers, adequate spacing the furniture in the lodging room, grab bars surrounding
 8   the toilet, and other commonly-accepted accessibility features. Plaintiff also seeks
 9   equality in the selection of the same type of lodging rooms that are available to able-
10   bodied persons.
11          9.     In anticipation of a trip to the South Bay earlier this year, Plaintiff wanted
12   to rent a room at Defendant’s hotel – the so-called “Studio King” room. Defendant
13   viewed this room on Defendant’s website, which indicated that the “Studio King” room
14   is not an accessible room and not available for disabled Americans. Plaintiff thereafter
15   sued Defendant for a violation of the ADA. See Brooke v. AJU Hotel Silicon Valley
16   LLC, N.D. Cal. no. 5:19-cv-411-SVK (the “Current Litigation”).
17          10.    Please see Exhibit 1 for a screenshot of the room description of the Studio
18   King room, which shows that room is not offered as an accessible room.
19          11.    During the Current Litigation, Defendant’s counsel indicated that there
20   was no remediation needed; that the Studio King in fact was available as accessible,
21   contrary to what the hotel’s website stated.
22          12.    Therefore, Plaintiff wanted to lodge at the hotel. She and her husband
23   planned on lodging at the hotel on Labor Day weekend.
24          13.    In anticipation of her trip, Plaintiff went back to Defendant’s website to
25   rent the Studio King room but also with a motivation to test accessibility of other room
26   types. She went to Defendant’s website to rent Defendant’s Penthouse Suite, which is a
27   suite room that offers additional amenities and luxuries than standard rooms and is 900
28   square feet in size. However, Defendant does not make the Penthouse Suite available


                                               3
       Case 5:19-cv-05559-NC Document 1 Filed 09/04/19 Page 4 of 10



 1   that is ADA accessible. Defendant only offers the Penthouse Suite for able-bodied
 2   persons. Therefore, Plaintiff was unable to rent that room. Please see Exhibit 2 for the
 3   screenshot of the description of the Penthouse Suite.
 4          14.       Plaintiff sought to rent a comparable suite. She took a look at the Saint
 5   Claire Suite, which also offers more space (539 square feet) and amenities than other
 6   suites and standard rooms. However, again, the Saint Claire Suite is not offered as
 7   accessible, only non-accessible to able-bodied persons. Please see Exhibit 3 for the
 8   screenshot of the description of the Saint Claire Suite.
 9          15.       Plaintiff was already deterred from renting one of the suites but conducted
10   further research. She discovered that there are two other suites at the hotel. There is the
11   Palm Suite, which his 739 square feet and offers many more amenities than standard
12   rooms and other suites, including a marble bathroom. This Suite, too, is not an
13   accessible room. It is only available for able-bodied persons. Please see Exhibit 4 for
14   the screenshot of the description of the Palm Suite.
15          16.       Upon further research, there is one additional suite, the One-Bedroom
16   Suite. This suite is offered in an accessible option, but Plaintiff wanted to rent one of
17   the more opulent suites whether that was the Palm Suite, Saint Claire Suite or the
18   Penthouse Suite. Those suites offer much more space than the one-bedroom suite, offer
19   better views than the one-bedroom suite, and offer nicer finishes.
20          17.       Defendant does not offer a comparable Suite to the Penthouse Suite that is
21   accessible.
22          18.       Defendant does not offer a comparable Suite to the Palm Suite that is
23   accessible.
24          19.       Defendant does not offer a comparable Suite to the Saint Claire Suite that
25   is accessible.
26          20.       Defendant is in violation of the ADA as to each of the three suites
27   mentioned above. Defendant operates a hotel that does not provide equality in terms of
28   choice for disabled persons at the hotel. Indeed, it would be similarly unequal if


                                                 4
       Case 5:19-cv-05559-NC Document 1 Filed 09/04/19 Page 5 of 10



 1   Defendant did not offer particular Suites to African-Americans, women or Hispanics.
 2   The same applies here; Defendant does not offer the most opulent suites to disabled
 3   Americans. Disabled persons are just as protected by the United States Constitution as
 4   African-Americans, women or Hispanics.
 5          21.    Defendant violates the ADA by not providing equal opportunities to
 6   disabled Americans as it does for able-bodied persons. The violation of the ADA is
 7   separate and apart from a violation of the 2010 Standards.
 8          22.    Defendant also violates Section 224.5 of the 2010 Standards of
 9   Accessible Design in that Defendant does not provide comparable room choices for
10   each of the three Suites mentioned above.
11          23.    Once again, Plaintiff is deterred from returning to the hotel. It is
12   unknown, due to the chicanery involved in the prior litigation, whether in fact
13   remediation has taken place for the Studio King. Therefore, Plaintiff will not return
14   unless and until she is provided actual proof that Defendant has remediated the Studio
15   King and the three Suites discussed herein.
16          24.    Plaintiff has actual knowledge of three barriers at Defendant’s hotel.
17   Plaintiff never took the trip to San Jose this past weekend because her grandfather
18   became terminally ill; however, she will make up that trip for purposes of testing but is
19   deterred from lodging at Defendant’s hotel. If and when Defendant finally makes its
20   hotel fully accessible and equal, Plaintiff will visit the hotel on her many testing trips or
21   for attending settlement conferences or site inspections.
22          25.    Section 224.5 of the 2010 Standards of Accessible Design requires that
23   hotels “shall provide choices of guest rooms, number of beds, and other amenities
24   comparable to the choices provided to other guests.” Defendant does not provide a
25   comparable and accessible choice to the three Suites discussed above. The one-bedroom
26   suite is not comparable to the Palm Suite, Saint Claire Suite or Penthouse Suite.
27          26.    Had Defendant provided equality and allowed Plaintiff the same choices
28   as able-bodied persons, which is required by Section 224.5 of the Standards, Plaintiff


                                                5
       Case 5:19-cv-05559-NC Document 1 Filed 09/04/19 Page 6 of 10



 1   would have booked a room although she could not have visited because of the
 2   emergency to her grandfather.
 3          27.    Plaintiff’s injury is a continuing one in two respects. First, she is deterred
 4   from lodging at the hotel due to her knowledge of the barrier at the hotel. It is futile for
 5   her to visit the hotel and check for compliance and/or lodge at the hotel if the barriers
 6   remain. Second, she plans to visit the hotel if and when she receives notice that the
 7   barrier, which denies her full and equal access to the facility, is cured.
 8          28.    Plaintiff and other disabled persons have been injured by Defendant’s
 9   discriminatory practices and failure to remove architectural barriers. These injuries
10   include being deterred from using Defendant’s hotel due to the lack of room choice
11   similar to choice for able-bodied persons.
12          29.    Without injunctive relief, Plaintiff and others will continue to be unable to
13   independently use Defendant’s hotel in violation of her rights under the ADA.
14          30.    Other potential violations and barriers to entry at Defendant’s hotel may
15   be discovered through an expert inspection of the hotel property pursuant to Rule 34. So
16   as to avoid piecemeal litigation to ensure full access to the entirety of the property at
17   issue, Plaintiff will amend her complaint to allege and all additional barriers discovered
18   during the Rule 34 inspection. Doran v. 7-Eleven, 524 F.3d 1034 (9th Cir. 2008).
19                                   FIRST CAUSE OF ACTION
                   (Violation of Title III the Americans with Disabilities Act)
20
21          31.    Plaintiff incorporates all allegations heretofore set forth.

22          32.    Defendant has discriminated against Plaintiff and others in that it has

23   failed to make its public lodging services fully accessible to, and independently usable

24   by, individuals who are disabled in violation of 42 U.S.C. § 12182(a) and §

25   121282(b)(2)(iv) and the 2010 Standards, as described above.

26          33.    Defendant has discriminated against Plaintiff in that it has not provided

27   Plaintiff equal choice among the room types at the hotel in violation of 42 U.S.C.

28   §12182(b)(A)(iv) and the 2010 Standards, as described above. Compliance with the


                                                6
       Case 5:19-cv-05559-NC Document 1 Filed 09/04/19 Page 7 of 10



 1   requirements of section 224.5 of the 2010 Standards would neither fundamentally alter
 2   the nature of Defendant’s lodging services nor result in an undue burden to Defendant,
 3   as altering a non-accessible room to an accessible room is a simple endeavor that does
 4   not require structural construction.
 5          34.      Compliance with 42 U.S.C. § 12182(b)(2)(A)(iv) and the 2010 Standards,
 6   as described above, is readily achievable by the Defendant due to the low costs of
 7   modifying a non-accessible room. Readily achievable means that providing access is
 8   easily accomplishable without significant difficulty or expense.
 9          35.      Defendant’s conduct is ongoing, and, given that Defendant has never fully
10   complied with the ADA’s requirements that public accommodations make lodging
11   services fully accessible to, and independently usable by, disabled individuals, Plaintiff
12   invokes her statutory right to declaratory and injunctive relief, as well as costs and
13   attorneys’ fees.
14          WHEREFORE, Plaintiff demands judgment against Defendant as follows:
15                a. A Declaratory Judgment that at the commencement of this action
16                   Defendant was in violation of the specific requirements of Title III of the
17                   ADA described above, and the relevant implementing regulations of the
18                   ADA, in that Defendant took no action that was reasonably calculated to
19                   ensure that its lodging rooms were equally distributed to disabled persons;
20                b. Irrespective of Defendants “voluntary cessation” of the ADA violation, if
21                   applicable, a permanent injunction pursuant to 42 U.S.C. § 12188(a)(2)
22                   and 28 CFR § 36.504(a) which directs Defendant to take all steps
23                   necessary to bring its lodging rooms into full compliance with the
24                   requirements set forth in the ADA, and its implementing regulations, so
25                   that the lodging rooms are fully accessible to, and independently usable
26                   by, disabled individuals, and which further directs that the Court shall
27                   retain jurisdiction for a period to be determined after Defendant certifies
28                   that its lodging rooms are fully in compliance with the relevant


                                                7
       Case 5:19-cv-05559-NC Document 1 Filed 09/04/19 Page 8 of 10



 1                   requirements of the ADA to ensure that Defendant has adopted and is
 2                   following an institutional policy that will in fact cause Defendant to
 3                   remain fully in compliance with the law;
 4                c. Irrespective of Defendants “voluntary cessation” of the ADA violation, if
 5                   applicable, payment of costs of suit;
 6                d. Irrespective of Defendants “voluntary cessation” of the ADA violation, if
 7                   applicable, payment of attorneys’ fees pursuant to 42 U.S.C. § 12205, 28
 8                   CFR § 36.505 and other principles of law and equity and in compliance
 9                   with the “prevailing party” and “material alteration” of the parties’
10                   relationship doctrines; and,
11                e. Order closure of the Defendant’s place of public accommodation until
12                   Defendant has fully complied with the ADA; and
13                f. The provision of whatever other relief the Court deems just, equitable and
14                   appropriate.
15                                SECOND CAUSE OF ACTION
        (Violation of the California Unruh Civil Rights Act, Cal. Civ. Code §§51, 52)
16
17          36.      Plaintiff realleges all allegations heretofore set forth.
18          37.      Defendant has violated the Unruh by denying Plaintiff equal access to its
19   public accommodation on the basis of her disability as outlined above.
20          38.      Unruh provides for declaratory and monetary relief to “aggrieved
21   persons” who suffer from discrimination on the basis of their disability.
22          39.      Plaintiff has been damaged by the Defendant’s non-compliance with
23   Unruh.
24          40.      Pursuant to Cal Civ. Code §52, Plaintiff is further entitled to such other
25   relief as the Court considers appropriate, including monetary damages in an amount to
26   be proven at trial, but in no event less than $12,000.00 ($4,000.00 for each of the three
27   violations mentioned above).
28


                                                  8
       Case 5:19-cv-05559-NC Document 1 Filed 09/04/19 Page 9 of 10



 1          41.      Pursuant to Unruh, Plaintiff is entitled to attorney’s fees and costs in an
 2   amount to be proven at trial.
 3          WHEREFORE, Plaintiff demands judgment against Defendant as follows:
 4                a. A Declaratory Judgment that at the commencement of this action
 5                   Defendant was in violation of the specific requirements of Unruh; and
 6                b. Irrespective of Defendants “voluntary cessation” of the ADA violation, if
 7                   applicable, a permanent injunction pursuant to 42 U.S.C. § 12188(a)(2)
 8                   and 28 CFR § 36.504(a) which directs Defendant to take all steps
 9                   necessary to bring its lodging rooms into full compliance with the
10                   requirements set forth in the ADA, and its implementing regulations, so
11                   that the lodging rooms are fully accessible to, and independently usable
12                   by, disabled individuals, and which further directs that the Court shall
13                   retain jurisdiction for a period to be determined after Defendant certifies
14                   that its lodging rooms are fully in compliance with the relevant
15                   requirements of the ADA to ensure that Defendant has adopted and is
16                   following an institutional policy that will in fact cause Defendant to
17                   remain fully in compliance with the law;
18                c. Irrespective of Defendants “voluntary cessation” of the ADA violation, if
19                   applicable, payment of costs of suit;
20                d. Irrespective of Defendants “voluntary cessation” of the ADA violation, if
21                   applicable, payment of attorneys’ fees pursuant to 42 U.S.C. § 12205, 28
22                   CFR § 36.505 and other principles of law and equity and in compliance
23                   with the “prevailing party” and “material alteration” of the parties’
24                   relationship doctrines; and,
25                e. Order closure of the Defendant’s place of public accommodation until
26                   Defendant has fully complied with the Unruh; and
27                f. For damages in an amount no less than $12,000.00; and
28


                                                9
       Case 5:19-cv-05559-NC Document 1 Filed 09/04/19 Page 10 of 10



 1             g. The provision of whatever other relief the Court deems just, equitable and
 2                 appropriate.
 3                                  DEMAND FOR JURY TRIAL
 4          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby
 5   demands a jury trial on issues triable by a jury.
 6
 7          RESPECTFULLY SUBMITTED this 4th day of September, 2019.
 8
 9                                              /s/ P. Kristofer Strojnik
                                                P. Kristofer Strojnik (242728)
10                                              Attorneys for Plaintiff
11
                       VERIFICATION COMPLIANT WITH R10-3-405
12
            I declare under penalty of perjury that the foregoing is true and correct.
13
14                        DATED this 4th day of September, 2019.

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               10
